ORDER

PER CURIAM.
Appellant Progressive Preferred Insurance Company (“Progressive”) appeals the judgment of the Circuit Court of the City of St. Louis in favor of Respondent Letta Smith (“Smith”). In its five points on appeal, Progressive contends that the trial court erred in disallowing evidence of the actual amount accepted as full and final payment for Smith’s medical treatment and in determining that Mo.Rev.Stat. § 490.715 did not apply because: 1) the trial court read section 490.715 in contradiction to the recognized rules of statutory construction; 2) the court’s decision is contrary to Deck v. Teasley, 322 S.W.3d 536 (Mo. banc 2010); 3) the trial court incorrectly construed an underinsured motorist case as being an action under contract instead of a combination of tort and contract liability; 4) the court lacked the discretion to only allow the jury to hear evidence of what was charged by the medical providers as that evidence was more prejudicial than probative; and 5) the court’s interpretation of section 490.715 violated Article 1, section 2 of the Missouri State Constitution and the Equal Protection Clause of the United States Constitution.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be unpreserved for our review. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).